Citation Nr: 0713043	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for herniated lumbar 
disk, evaluated as 40 percent disabling prior to June 22, 
2000 and as 60 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1968 until December 
1970 and from May 1975 until March 1978.  He has unverified 
service from June 1971 to May 1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.

This matter was previously before the Board in September 2004 
and January 2006.  On those occasions, remands were ordered 
to accomplish additional development.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
herniated lumbar disk has been productive of complaints of 
pain; objectively, the evidence reveals no more than moderate 
limitation of motion, with severe neurologic symptomatology 
including lack of deep tendon reflexes at the ankles, 
positive straight leg raise, some loss of sensation in the 
right lower extremity, and muscle spasm.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2000, the schedular criteria for an 
evaluation of 60 percent for herniated lumbar disk have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

2.  The schedular criteria for an evaluation in excess of 60 
percent for herniated lumbar disk have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
later provided in a July 2006 supplemental statement of the 
case.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of post service treatment and 
examination.  Furthermore, documents associated with a 
disability determination by the Social Security 
Administration (SSA) are affiliated with the record.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his service-connected herniated lumbar disk.  His claim 
for a higher rating was received on April 19, 1999.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

During the rating period on appeal, the veteran's disability 
evaluation as to the lumbar spine was increased effective 
June 22, 2000, from 40 to 60 percent disabling.  The Board 
will first consider whether a higher evaluation is warranted 
for the period prior to June 22, 2000.

During the period in question, the veteran's back disability 
is evaluated pursuant to Diagnostic Code 5292.  

Diagnostic Code 5292, as then in effect, does not afford a 
benefit in excess of 40 percent.  As such, that Code section 
cannot serve as a basis for an increased rating here.

The Board has considered whether any alternate Diagnostic 
Codes may entitle the veteran to a higher rating during the 
period in question.  In this regard, Diagnostic Code 5293, 
concerning intervertebral disc syndrome, provides a 60 
percent evaluation where the evidence demonstrates pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

The Board finds support for the next-higher 60 percent rating 
under the old version of Diagnostic Code 5293.  Indeed, the 
veteran's May 1999 VA examination clearly noted a high degree 
of neurologic deficit.  Specifically, the veteran had 
positive straight leg raise on the right at 90 degrees.  
Additionally, deep tendon reflexes were absent at the right 
knee and the bilateral ankles, and were trace at the left 
knee.  There was also decreased sensation to light touch over 
the lateral aspect of the right leg.  Moreover, there was 
bilateral paraspinal muscle spasm, albeit mild.  

As noted above, the evidence prior to June 22, 2000 reveals 
neurologic findings to include muscle spasm, absent ankle 
jerk and positive straight leg.  Resolving all doubt in the 
veteran's favor, it is determined that such symptomatology 
are consistent with the criteria for the next-higher 60 
percent rating under the version of Diagnostic Code 5293 then 
in effect.  Such conclusion is consistent with 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

While a 60 percent evaluation is warranted for the veteran's 
lumbar disability, there is no basis for a rating in excess 
of that amount under the laws in effect prior to September 
23, 2002.  Indeed, there is no showing of a vertebral 
fracture with cord involvement such as to warrant a higher 
rating under Diagnostic Code 5285.  

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The provisions relating to incapacitating episodes provide a 
maximum benefit of 60 percent and thus cannot serve as a 
basis for a higher rating here.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's herniated lumbar disk.  One 
such Diagnostic Code for consideration is Diagnostic Code 
5292, pertaining to limited lumbar motion.

It is noted that the evidence between September 23, 2002, and 
September 26, 2003, does not contain specific range of motion 
findings with respect to the lumbar spine.  In this vein, the 
Board observes that a disability is to be viewed in relation 
to its whole recorded history.  See 38 C.F.R. § 4.1.  
Therefore, the Board will consider the prior May 1999 VA 
examination in order to shed light on the veteran's 
disability picture as it relates to the rating period on 
appeal.  

The May 1999 VA examination revealed that the veteran had 
flexion to 80 degrees, extension to 20 degrees, lateral 
bending to 25 degrees left and right, and rotation to 30 
degrees bilaterally.  All movements caused pain at the 
extremes of motion.  The VA examination report also noted 
mild tenderness over the lumbar spine, as well as mild lumbar 
spasm.  It was further noted that the veteran occasionally 
used a cane for prolonged ambulation.   A subsequent July 
2000 VA clinical record indicated that a lumbar corset was 
ordered for support of the lumbar spine.  Other VA outpatient 
records, dated from 2000 to 2002 reflect persistent 
complaints of back pain.  Such records reflect that the 
veteran was managing his pain with medications including 
oxycodone, percocet, and morphine.  

The Board finds that the above evidence demonstrates moderate 
limitation of motion, warranting a 20 percent rating under 
Diagnostic Code 5292.  In reaching this conclusion, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

While a 20 percent evaluation is warranted for the orthopedic 
manifestations of the veteran's lumbar disability, a higher 
rating is not warranted under any other Code section.  
Moreover, the Diagnostic Codes pertaining to vertebral 
fracture and ankylosis are not for application.  There are no 
other Code sections for consideration.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain with degenerative changes.  In 
the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the May 1999 VA examination revealed 
positive straight leg raise on the right at 90 degrees.  
Additionally, deep tendon reflexes were absent at the right 
knee and the bilateral ankles, and were trace at the left 
knee.  There was also decreased sensation to light touch over 
the lateral aspect of the right leg.  Moreover, there was 
mild bilateral paraspinal muscle spasm.  

It may be assumed for the moment that the above evidence 
demonstrates a disability picture analogous to severe 
incomplete paralysis not involving muscular atrophy.  As the 
medical evidence does not specifically state which nerves 
were affected by the veteran's low back disability, the Board 
will simply apply the Diagnostic Code affording the highest 
possible rating evaluation for severe incomplete paralysis.  
In this manner, the Board satisfies its obligation to resolve 
all reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 30 
percent rating for severe incomplete paralysis is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain with degenerative changes.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 30 percent 
evaluation under Diagnostic Code 8521, 8524, or 8526 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
veteran is also service-connected for a right knee disability 
(rated as 20 percent disabling).  He also has a 
noncompensable rating for hiatal hernia.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (neurologic 
manifestations of his low back disability), 20 percent 
(orthopedic manifestations of his low back disability), and 
20 percent (right knee disability), a combined evaluation of 
50 percent is derived.  This combined rating does not exceed 
the combined evaluation of 70 percent currently in effect for 
this period.  As such, separate evaluations are not for 
application in this case.  Rather, the veteran remains 
entitled to his single 60 percent rating for a low back 
disability under 5293, which contemplates both orthopedic and 
neurologic symptomatology.    

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under these relevant 
provisions, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5242 for 
degenerative arthritis of the spine; and Diagnostic Code 5243 
for intervertebral disc syndrome.  

In the present case, VA examination in November 2004 revealed 
complaints of back pain, treated with medications including 
morphine and oxycodone.  The veteran stated that his pain was 
precipitated by prolonged standing, walking, or lifting.  
Objectively, he had forward flexion to 90 degrees, with pain.  
He could extend to 0 degrees without pain, and 10 degrees 
with pain.  Right lateral bending and right rotation was to 0 
degrees without pain, 10 degrees with pain.  Left lateral 
bending and left rotation was to 10 degrees without pain and 
20 degrees with pain.  The veteran was nontender on palpation 
of the posterior superior iliac spine.  Subsequent VA 
examination in April 2006 indicated that there was no 
percussion tenderness in the thoracic or lumbar region.  The 
veteran could touch his knees with forward flexion.  He could 
extend to zero degrees.  Lateral left and right flexion 
within maximum tolerable pain was to 10 degrees right and 15 
left.  

The above evidence fails to demonstrate unfavorable 
ankylosis.  Moreover, the objective findings upon examination 
in November 2004 and April 2006 do not reveal additional 
functional limitation due to factors such as pain and 
weakness to allow for the conclusion that the disability 
picture is analogous to ankylosis.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  As already explained, however, the provisions for 
rating intervertebral disc syndrome based on incapacitating 
episodes remain the same as those effective September 23, 
2002.  Again, a 60 percent rating represents the maximum 
available benefit under such provisions.  Therefore, they can 
not serve as a basis for a higher rating here. 

In conclusion, the evidence of record supports an evaluation 
of 60 percent for the veteran's herniated lumbar disk for the 
period prior to June 22, 2000.  At no time during the rating 
period on appeal is a rating in excess of 60 percent 
warranted, even when considering additional functional 
limitation due to factors such as pain and weakness.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, extra-schedular consideration 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

Prior to June 22, 2000, a 60 percent rating for herniated 
lumbar disk is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A rating in excess of 60 percent for herniated lumbar disk is 
denied.

____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


